Citation Nr: 1108710	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for residuals of left ankle sprain, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1962 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of left ankle sprain, finding that the Veteran had not submitted new and material evidence to reopen the previously denied claim.  The RO later reopened the claim, however, in the July 2009 Statement of the Case (SOC).  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for residuals of a left ankle injury.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript is of record.

Additional evidence was received at the hearing which had not been considered by the RO.  However, the Veteran waived RO consideration of the new evidence during testimony at the hearing.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied service connection for a left ankle disorder.  The Veteran did not appeal that rating decision, and it became final.

2.  Evidence received since the final September 1994 RO decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The evidentiary record shows competent and credible evidence of in-service ankle injuries that are consistent with the reports in the service treatment records.

4.  The record further shows a current left ankle disorder, medical evidence relating the current left ankle disorder to service, and competent and credible complaints of chronic left ankle pain since service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for residuals of a left ankle injury has been received, and the Veteran's claim for that benefit is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The Veteran's left ankle disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  New and material evidence

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

As noted above in the Introduction, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, supra, aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  The RO originally denied service connection for a left ankle disorder in December 1984, on the basis that there was no present disability.  A September 1994 rating decision denied the service connection claim for a left ankle condition on the basis that new and material evidence had not been received to reopen the claim.  Because the Veteran did not appeal the rating action to the Board, which he had the right to do under the law, it became final.  

In September 2008, he filed a request to reopen his claim.

Evidence considered at the time of the last final rating decision included the service treatment records (STRs) documenting treatment for the left ankle, a post-service General Medical Examination in November 1984 showing a normal examination of the left ankle, and an August 1988 VA medical record documenting a post-service injury to the left ankle.  

Evidence received since the last final rating decision includes VA treatment records documenting continuous complaints of left ankle pain; a February 2009 VA examination report addressing the etiology of the Veteran's left ankle disorder and showing a diagnosis of degenerative joint disease and limited range of motion; a July 2009 private opinion on the etiology of the left ankle disorder; the Veteran's sworn testimony at his Travel Board hearing; and an article on ankle sprains.  

The Board views the evidence submitted since the September 1994 rating decision as being new and material because, assuming it to be credible, it contributes to a more complete picture of the origins of the Veteran's left ankle disorder.  Therefore, it bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, and we may reopen the appellant's claim of entitlement to service connection for residuals of a left ankle injury.

II.  Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine credibility in any number of contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The U.S. Court of Appeals for the Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to determine whether lay testimony is credible in and of itself, and the Board may weigh the absence of contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations without considering independent medical evidence to support our findings, and must cite to competent evidence of record to support such conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran seeks service connection for a left ankle disorder which he contends is a result of injuries sustained during his career in the Army.  According to his separation document, DD Form-214, his military occupational specialty was Armor Senior Sergeant.He testified at the October 2010 hearing that he injured his ankle on a live tank firing range in Germany.  He recalled that the Company Commander called him to the control tower, his foot went into a small hole in the ground on the way over, and he heard a snap.  He was given crutches and put in a splint for the swelling and kept it on for five months.  He said he was on limited duty during that time and continued to go back for treatment.  Shortly after getting his cast off, he was getting down off a tank and sprained it again.  He stated that he was a Platoon Sergeant, Acting First Sergeant, and Motor Sergeant at the same time and did not have time to keep going back and forth for treatment, so he just wrapped the ankle.  He further commented that he has continued to have problems with his left ankle since retirement from service.  He acknowledged that he had a post-service injury involving a tractor but said that was a result of the initial injury in service.  He indicated that he continues to sprain his ankle at least once a year, but has never had any other traumatic injury to the ankle.

His STRs show that in June 1966 the Veteran's left ankle was X-rayed because of a sprain.  The report showed that the ankle was normal.  At reenlistment in June 1976, the Veteran complained of left foot pain.  A March 1977 treatment record notes complaints of left foot pain times two months.  The impression was muscle sprain.  A May 1978 X-ray examination report shows he sustained an inversion injury to the left ankle and the ankle was X-rayed to rule out fracture.  There was soft tissue swelling at the lateral malleolus; but X-rays were within normal limits.  An August 1978 X-ray examination report notes that the Veteran turned his ankle in a ditch.  X-ray examination showed no significant abnormalities.  In September 1978, STRs show another inversion injury to the left ankle on the first of September.  There was increased swelling and eccchymosis in the inferior to medial and lateral malleolus.  The assessment was sprained ankle.  The Veteran was put on a limited duty profile in September 1978 due to a sprained left ankle.  A follow-up treatment record in October 1978 notes that the left ankle was still swelling and tender.  By November 1978, examination findings were normal.

An April 1981 treatment record notes the Veteran was seen for complaints in his left ankle.  In June 1984, at the time of his retirement physical, the Veteran reported a history of swollen painful joints and foot trouble.  He reported that his foot had given him trouble since he had the ligaments and tendons pulled.

After service, the Veteran underwent a general medical examination.  He stated that since his left ankle was initially sprained it did not take much to re-sprain it again, and that during cold or damp weather his ankle would hurt.  He said he had pulled the ligaments and tendons in his left ankle during the period from September 1978 to November 1978.  He was in Germany at a tank range, stepped into a hole, and twisted his ankle.  On physical examination, the examiner reported no limitation of motion or any problems with the ankle or foot.  There was good strength in resistance to all force directions.  There was no palpable effusion.  The Veteran walked on the outsides of his feet and insides of his feet fairly well and walked in inversion and eversion fairly well; tandem style walking also was very good.  The diagnosis was history of ligament tear of the left ankle, perfectly normal ankle examination.  It was noted to refer to X-rays; X-ray reports are not of record. 

In August 1988, the Veteran was seen in the emergency department for a left ankle sprain, incurred when he reportedly stepped on a tractor.  He had moderate edema without ecchymosis of the lateral malleolus.  He was given a splint.  The assessment was left ankle sprain.  

Additional VA treatment records dated from 2007 to 2010 document continued complaints of chronic, constant left ankle pain. 

In February 2009, a VA examination report was provided.  The examiner noted a review of the claims file and the Veteran's report that he had injured his left ankle in Germany.  He added that he had twisted it while at a training center and was in an open ankle splint and crutches for about six months.  Since that time, the ankle had just gotten worse.  He had a constant pain and his ankle would twist out from under him easily.  On physical examination, there was evidence of pain with active motion on the left side and objective evidence of pain following repetitive movements.  Ankle dorsiflexion was to 10 degrees on the left; and plantar flexion was to 30 degrees.  Under 38 C.F.R. § 4.71a, Plate II, normal range of motion of the ankle is from o to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  X-ray examination showed an essentially negative radiographic examination of the ankle.  The diagnosis was degenerative joint disease of the left ankle and left ankle sprain.

The examiner determined that the Veteran's left ankle condition was less likely than not related to his injuries in service.  The rationale given was that, although the STRs and the general medical examination completed on retirement did list the ankle sprain that occurred during service, the general medical examination showed that the Veteran did not have any X-ray changes in that ankle.  He had no range of motion changes and was able to walk with his ankles inverted and everted.  Although there might have been an injury while the Veteran was in active service, the documentation did not show that within one year of discharge he was having significant disability or range-of-motion changes.  Also, he had admitted to re-injury after he was discharged.  The examiner determined that this, as well as arthritic changes from aging, were more likely the causes of the present level of pain and range of motion changes.

A July 2009 private medical opinion also was provided.  The physician noted that he was writing on behalf of the Veteran to discuss his ankle pain.  The Veteran hurt his ankle while on active duty, the first time was in 1966 on the tank range and going across, he stepped in a hole with immediate "pop" and swelling.  He went to Wurzburg where he was treated and was in a splint for about five months.  Since that time he had experienced problems with the ankle and instability.  He had a wrap but this did not alleviate the problems.  In Germany, he was told that the tendons had been strained and "look like a bag of spaghetti."  The Veteran claimed that his ankle hurt daily with an aching pain at a 1 out of 10, constantly, but did rise to 10 out of 10 when he twisted or stepped incorrectly.  The physician noted that the Veteran continued to have pain and instability in the ankle to this day, and that he felt the Veteran would warrant an evaluation for service connection.

At the Travel Board hearing, the Veteran submitted articles on Grade I, II, and III sprains, and recurrent ankle sprains.  He and his representative asserted that he must have had a Grade II or III sprain in service.

Reviewing the evidence of record, the Board finds that the evidence is favorable to the Veteran's claim; or at the least, the negative and positive evidence are equally balanced.  

Specifically, the record shows the presence of a left ankle disorder.  The February 2009 VA examination report shows limitation of motion in the ankle and a diagnosis of degenerative joint disease.  

The record also shows the Veteran's credible and competent complaints of ankle injuries in service.  Lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, supra.  The Veteran has consistently reported the same injury to the ankle in service, and there are no inconsistencies in his recollection of the injury.  He is clearly competent to describe incidents and/or symptoms in service, and his lay report is entitled to some probative weight.  

STRs reflect the Veteran's recurrent left ankle sprains in service, which are consistent with his reports.  The Veteran's service personnel records (SPRs) further demonstrate that he undertook the type of work in service that would be consistent with having to step down from tanks on a regular basis, as he was an Armor Senior Sergeant.  Thus, in addition to the Veteran's credible and probative assertions, there is corroborative evidence in the STRs and SPRs.  Therefore, the presence of in-service injuries to the left ankle has been established by the evidence of record.

Finally, there is competent and probative evidence of a relationship between the present left ankle disorder and the injuries in service.

There are two medical opinions of record addressing the etiology of the Veteran's present left ankle disorder, one positive and one negative.

The first opinion, dated in February 2009, essentially finds that the Veteran's current left ankle disorder is not related to the injury in service because the post-service general medical examination in 1984 was negative for any clinical diagnosis.  In forming this opinion, however, the examiner only noted one injury to the ankle in 1966.  As shown above, the Veteran actually had multiple injuries to the ankle in service subsequent to the initial injury in 1966, which were not considered in his medical opinion.  Because the examiner did not base his opinion on a thorough consideration of the record, the opinion is not highly probative.

The second opinion, in July 2009, indicates that the Veteran's pain and instability in the left ankle should be considered as related to service.  The private physician basically based the opinion on the Veteran's reported history, rather than any review of the STRs.  However, the fact that the physician based the opinion on the Veteran's reports does not diminish the probative value of the opinion.  As stated above, the Board accepts the Veteran's competent and credible complaints that he has had the same left ankle symptomatology since service.  This examiner's opinion also is consistent with the record, as it was reported in the post-service records that the Veteran had chronic ankle pain and limitation of motion.  

The Veteran also has presented competent and credible complaints of having left ankle pain since his service, as reported on the February 2009 VA examination report and the October 2010 Board hearing.  Thus, he has established the presence of continuity of symptomatology of a left ankle disorder from service and during the 25 years before the first diagnosis of a left ankle condition was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

While the post-service VA examination dated in November 1984 notes that the left ankle was normal, the left ankle disorder does not need to be shown immediately after service to warrant service connection, particularly when considering a chronic condition such as left ankle instability and pain.  Thus, the fact that a left ankle disorder was not noted at that time is not fatal to the claim.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319 (2007).

In summary, the record shows competent and credible evidence of in-service ankle injuries that are consistent with the Veteran's military service as reported on his personnel records, the presence of a current left ankle disorder, medical evidence relating the current left ankle disorder to service, and competent and credible complaints of chronic left ankle pain and instability since service.

For these reasons, the Board finds that reasonable doubt is presented by the evidence, and such doubt is resolved in the Veteran's favor so that service connection for his left ankle disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.     
The Board appreciates the forthright testimony of the appellant, a Veteran of 22 years' service in the Armor branch, and also appreciates the assistance of his representative at the hearing before the undersigned.

ORDER

New and material evidence has been received to reopen the service connection claim for residuals of a left ankle sprain, and the reopened claim is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


